375 F.2d 775
Lyndell WILSON, Appellant,v.The OHIO RIVER COMPANY, a corporation, Appellee.
No. 10982.
United States Court of Appeals Fourth Circuit.
Argued March 9, 1967.Decided April 3, 1967.

See also D.C., 234 F.Supp. 283; D.C., 236 F.Supp. 96.
Harry Alan Sherman, Pittsburgh, Pa.  (Chad W. Ketchum, Huntington, W. Va., on brief), for appellant.
Harold R. Schmidt, Pittsburgh, Pa.  (R. Gregory McNeer, Huntington, W. Va. and Anthony J. Polito, Pittsburgh, Pa., Campbell, McNeer, Woods, Bagley & Emerson, Huntington, W. Va., and Rose, Schmidt & Dixon, Pittsburgh, Pa., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, CRAVEN, Circuit Judge, and SIMONS, District Judge.
PER CURIAM:


1
In this appeal from a judgment entered upon the verdict of a jury, we find an adequate basis for the jury's factual determination.  It was not bound to accept uncritically the plaintiff's testimonial claim.


2
We find no merit in the other contentions of trial error.


3
Affirmed.